Name: Commission Regulation (EC) No 1747/95 of 18 July 1995 establishing Projected Regional Reference Amounts, and the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed, for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  plant product;  economic policy
 Date Published: nan

 No L 169/6 fENl Official Journal of the European Communities 19 . 7. 95 COMMISSION REGULATION (EC) No 1747/95 of 18 July 1995 establishing Projected Regional Reference Amounts, and the value of the advance payments to be made to producers of soya beans, rape seed, colza seed and sunflower seed, for the 1995/96 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Commission Regulation (EC) No 1664/95 (2), and in par ­ ticular Article 12 thereof, Whereas Article 5 ( 1 ) (c) of Council Regulation (EEC) No 1765/92 specifies that the Commission shall establish a Projected Regional Reference Amount for each region identified in a Member State's Regionalization Plan on the basis of a comparison between the cereals or oilseeds yields for that region and the Community's average cereal or oilseed yield ; Whereas Article 11 (2) of Council Regulation (EEC) No 1765/92 specifies that producers who apply for an oilseeds compensatory payment shall be entitled to an advance payment of no more than 50 % of the appro ­ priate Projected Regional Reference Amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 1 . A succinct explanation of the calculation of the Projected Regional Reference Amounts, as required by Article 5 (3) of Regulation (EEC) No 1765/92, is given in Annex I. 2. The Projected Regional Reference Amounts for the 1995/96 marketing years shall be as given in Annex II . Article 2 Without prejudice to the provisions adopted by Member States pursuant to Commission Regulation (EC) No 240/95 (3), the advance payments to be nade to producers of oilseeds under the terms of Article 1 1 (2) of Regulation (EEC) No 1765/92 shall, for the 1995/96 marketing year, be of a value equal to 50 % of the appropriate Projected Regional Reference Amount given in Annex II. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 12. 2) OJ No L 158 , 8 . 7. 1995, p . 13 . (3) OJ No L 29, 8 . 2. 1995, p. 2. 19 . 7. 95 EN Official Journal of the European Communities No L 169/7 ANNEX I A succinct explanation of the calculation of the Projected Regional Reference Amounts for producers of oilseeds in the 1995/96 marketing year The Projected Regional Reference Amounts have been calculated in accordance with the provisions of Article 5 ( 1 ) (c) of Regulation (EEC) No 1765/92. In calculating these amounts the Commission has respected the information supplied by the Member States pursuant to Article 3 (2) of the same Regulation, and the choice of whether the comparison of yields is based on cereals or oilseeds pursuant to Article 5 ( 1 ) (c) of the same Regulation. The Projected Regional Reference Amounts for the 1995/96 marketing year are given in Annex II . No L 169/8 EN Official Journal of the European Communities 19 . 7. 95 ANNEX II Projected regional reference amounts 1995/96 Member State Region Reference Yield (tonnes/Ha) Projected Reference amount (ECU/Ha) Belgie/Belgique : Polders/Polders Oilseeds 2,40 440,85 Leemstreek/Limoneuse Oilseeds 3,31 608,00 Zandleemstreek/Sablo-limoneuse Oilseeds 3,12 573,10 Condroz/Condroz Oilseeds 3,07 563,92 Weidestreek/HerbagÃ ¨re Oilseeds 3,03 556,57 Zandstreek/Sablonneuse Oilseeds 2,85 523,51 Kempen/Campine Oilseeds 2,72 499,63 Famenne/Famenne Oilseeds 2,97 545,55 Fagnes/Fagnes Oilseeds 3,15 578,61 Ardennen/Ardenne Oilseeds 2,99 549,22 Jurastreek/Jurassique Oilseeds 3,38 620,86 Hen . Kempen/Campine-HennuyÃ ¨re Cereals 6,44 606,90 Hoge Ardennen/Haute Ardenne Cereals 3,77 355,28 Danmark : Oilseeds 2,700 495,95 Deutschland : Schleswig-Holstein Oilseeds 3,380 620,86 Hamburg Oilseeds 3,070 563,92 Bremen Oilseeds 3,130 574,94 Niedersachsen :  Regions 1-9 Oilseeds 3,060 562,08  Region 10 Oilseeds 3,440 631,88 Nordrhein-Westfalen Oilseeds 3,110 571,26 Hessen Oilseeds 3,100 569,43 Rheinland-Pfalz Oilseeds 2,850 523,51 Baden-WÃ ¼rttemberg Oilseeds 2,970 545,55 Bayern Oilseeds 3,180 584,12 Saarland Oilseeds 2,700 495,95 Berlin Oilseeds 2,680 492,28 Brandenburg :  Region 1 Oilseeds 3,440 631,88  Region 2 Oilseeds 2,680 492,28 Mecklenburg-Vorpommern Oilseeds 3,440 631,88 Sachsen Oilseeds 2,960 543,71 Sachsen-Anhalt Oilseeds 2,670 490,44 Thuringen Oilseeds 2,870 527,18 EXXdt5a :  Region 1 Oilseeds 1,900 349,00  Region 2 Oilseeds 2,200 404,1 1 Espana : Non-irrigated : 1 Cereals 0,900 84,82 2 Cereals 1,200 113,09 3 Cereals 1,500 141,36 4 Cereals 1,800 169,63 5 Cereals 2,000 188,48 6 Cereals 2,200 207,33 7 Cereals 2,500 235,60 8 Cereals 2,700 254,45 9 Cereals 3,200 301,57 10 Cereals 3,700 348,68 11 Cereals 4,100 386,38 19 . 7. 95 [ EN Official Journal of the European Communities No L 169/9 Member State Region Reference Yield (tonnes/Ha) Projected Reference amount (ECU/Ha) Irrigated : 1 Cereals 2,900 273,29 2 Cereals 3,000 282,72 3 Cereals 3,100 292,14 4 Cereals 3,200 301,57 5 Cereals 3,500 329,84 6 Cereals 3,600 339,26 7 Cereals 3,700 348,68 8 Cereals 3,800 358,1 1 9 Cereals 3,900 367,53 10 Cereals 4,000 376,96 11 Cereals 4,100 386,38 12 Cereals 4,200 395,80 13 Cereals 4,300 405,23 14 Cereals 4,400 414,65 15 Cereals 4,500 424,08 16 Cereals 4,600 433,50 17 Cereals 4,700 442,92 18 Cereals 4,800 452,35 19 Cereals 4,900 461,77 20 Cereals 5,000 471,20 21 Cereals 5,100 480,62 22 Cereals 5,200 490,04 23 Cereals 5,300 499,47 24 Cereals 5,400 508,89 25 Cereals 5,500 518,32 26 Cereals 5,600 527,74 27 Cereals 5,700 537,16 28 Cereals 5,800 546,59 29 Cereals 5,900 556,01 30 Cereals 6,000 565,43 31 Cereals 6,100 574,86 32 Cereals 6,200 584,28 33 Cereals 6,300 593,71 34 Cereals 6,400 603,13 35 Cereals 6,500 612,55 36 Cereals 6,800 640,83 37 Cereals 6,900 650,25 38 Cereals 7,000 659,67 39 Cereals 7,100 669,10 40 Cereals 7,200 678,52 41 Cereals 7,300 687,95 42 Cereals 7,400 697,37 43 Cereals 7,500 706,79 44 Cereals 7,600 716,22 45 Cereals 7,700 725,64 46 Cereals 8,200 772,76 47 Cereals 8,400 791,61 48 Cereals 10,500 989,51 49 Cereals 10,600 998,93 France : Zone I :  Soya II : Non-irrigated Cereals 5,930 558,84 Irrigated Cereals 8,120 765,22  Rape/sunflower Cereals 6,023 767,60 Zone II :  Soya : Non-irrigated Cereals 4,680 441,04 Irrigated Cereals 8,770 826,48  Rape-sunflower Cereals 5,554 523,40 Ireland : Oilseeds 3,300 606,17 No L 169/ 10 I EN Official Journal of the European Communities 19 . 7. 95 Member State Region Reference Yield(tonnes/Ha) Projected Reference amount (ECU/Ha) Italia : Torino montagna interna Cereals 2,224 209,59 Torino collina interna Oilseeds 3,612 663,48 Torino pianura Oilseeds 4,257 781,95 Vercelli montagna interna Cereals 4,853 457,34 Vercelli collina interna Oilseeds 4,233 777,54 Vercelli pianura Oilseeds 4,826 886,47 Novara montagna interna Cereals 3,731 351,61 Novara collina interna Oilseeds 3,744 687,72 Novara pianura Oilseeds 4,343 797,75 Cuneo montagna interna Oilseeds 3,762 691,03 Cuneo collina interna Oilseeds 3,877 712,15 Cuneo pianura Oilseeds 4,052 744,30 Asti collina interna Oilseeds 3,254 597,72 Asti pianura Oilseeds 3,409 626,19 Alessandria montagna interna Oilseeds 3,550 652,09 Alessandria collina interna Oilseeds 3,384 621,59 Alessandria pianura Oilseeds 3,359 617,00 Aosta montagna interna Cereals 2,328 219,39 Varese montagna interna Oilseeds 3,950 725,56 Varese collina interna Oilseeds 3,437 631,33 Varese pianura Oilseeds 3,244 595,88 Como montagna interna Cereals 6,652 626,88 Como collina interna Oilseeds 3,541 650,43 Como pianura Oilseeds 4,033 740,81 Sondrio montagna interna Cereals 4,793 451,69 Milano collina interna Oilseeds 4,349 798,85 Milano pianura Oilseeds 4,512 828,79 Bergamo montagna interna Cereals 3,817 359,71 Bergamo collina interna Oilseeds 4,375 803,63 Bergamo pianura Oilseeds 5,000 918,43 Brescia montagna interna Cereals 5,469 515,39 Brescia collina interna Oilseeds 5,000 918,43 Brescia pianura Oilseeds 5,000 918,43 Pavia montagna interna Oilseeds 3,377 620,31 Pavia collina interna Oilseeds 3,578 657,23 Pavia pianura Oilseeds 4,059 745,58 Cremona pianura Oilseeds 4,584 842,02 Mantova collina interna Oilseeds 4,620 848,63 Mantova pianura Oilseeds 4,864 893,45 Bolzano montagna interna Cereals 1,848 174,15 Trento montagna interna Cereals 4,374 412,20 Verona montagna interna Oilseeds 5,000 918,43 Verona collina interna Oilseeds 4,715 866,08 Verona pianura Oilseeds 4,972 913,29 Vicenza montagna interna Oilseeds 4,439 815,38 Vicenza collina interna Oilseeds 5,000 918,43 Vicenza pianura Oilseeds 4,817 884,82 Belluno montagna interna Oilseeds 3,499 642,72 Treviso collina interna Oilseeds 4,422 812,26 Treviso pianura Oilseeds 4,490 824,75 Venezia pianura Oilseeds 4,537 833,39 Padova collina interna Oilseeds 4,044 742,83 Padova pianura Oilseeds 4,161 764,32 Rovigo pianura Oilseeds 4,357 800,32 Udine montagna interna Cereals 4,320 407,11 Udine collina interna Oilseeds 4,159 763,95 Udine pianura Oilseeds 4,405 809,14 Gorizia collina interna Oilseeds 4,049 743,75 Gorizia pianura Oilseeds 4,371 802,89 Trieste pianura Cereals 4,879 459,79 Pordenone montagna interna Oilseeds 3,012 553,26 Pordenone collina interna Oilseeds 3,570 655,76 Pordenone pianura Oilseeds 4,016 737,68 Imperia montagna interna Cereals 3,372 317,77 Imperia collina interna Cereals 3,372 317,77 Imperia collina litoranea Cereals 3,372 317,77 19 . 7. 95 | EN 1 Official Journal of the European Communities No L 169/ 11 Member State Region Reference Yield(tonnes/Ha) Projected Reference amount (ECU/Ha) Savona montagna interna Cereals 3,372 317,77 Savona montagna litoranea Cereals 3,372 317,77 Savona collina interna Cereals 3,372 317,77 Savona collina litoranea Cereals 3,372 317,77 Genova montagna interna Cereals 3,372 317,77 Genova montagna litoranea Cereals 3,372 317,77 Genova collina interna Cereals 3,372 317,77 Genova collina litoranea Cereals 3,372 317,77 La Spezia montagna interna Cereals 3,372 317,77 La Spezia collina interna Cereals 3,372 317,77 La Spezia collina litoranea Cereals 3,372 317,77 Piacenza montagna interna Cereals 3,676 346,42 Piacenza collina interna Oilseeds 3,607 662,56 Piacenza pianura Oilseeds 3,769 692,31 Parma montagna interna Oilseeds 3,631 666,97 Parma collina interna Oilseeds 3,693 678,35 Parma pianura Oilseeds 3,685 676,88 Reggio Emilia montagna interna Cereals 3,188 300,43 Reggio Emilia collina interna Oilseeds 2,989 549,04 Reggio Emilia pianura Oilseeds 3,991 733,09 Modena montagna interna Cereals 3,834 361,31 Modena collina interna Oilseeds 3,599 661,09 Modena pianura Oilseeds 4,073 748,15 Bologna montagna interna Cereals 4,360 410,88 Bologna collina interna Oilseeds 3,277 601,94 Bologna pianura Oilseeds 3,765 691,58 Ferrara pianura Oilseeds 4,442 815,94 Ravenna collina interna Oilseeds 3,366 618,29 Ravenna pianura Oilseeds 3,527 647,86 ForlÃ ¬ montagna interna Cereals 2,828 266,51 ForlÃ ¬ collina interna Oilseeds 3,190 585,96 Forli collina litoranea Oilseeds 3,125 574,02 Forli pianura Oilseeds 3,426 629,31 Massa Carrara montagna interna Cereals 5,659 533,30 Massa Carrara montagna litoranea Cereals 7,970 751,09 Massa Carrara collina interna Cereals 5,952 560,91 Lucca montagna litoranea Cereals 5,320 501,35 Lucca montagna interna Cereals 3,437 323,90 Lucca pianura Oilseeds 3,135 575,86 Pistoia montagna interna Oilseeds 3,536 649,52 Pistoia collina interna Oilseeds 3,495 641,98 Firenze montagna interna Oilseeds 2,971 545,73 Firenze collina interna Oilseeds 2,695 495,03 Firenze pianura Oilseeds 2,873 527,73 Livorno collina litoranea Oilseeds 3,089 567,41 Pisa collina interna Oilseeds 2,850 523,51 Pisa collina litoranea Oilseeds 2,848 523,14 Pisa pianura Oilseeds 2,947 541,32 Arezzo montagna interna Oilseeds 2,967 545,00 Arezzo collina interna Oilseeds 2,816 517,26 Siena montagna interna Oilseeds 2,560 470,24 Siena collina interna Oilseeds 3,027 556,02 Grosseto montagna interna Oilseeds 2,478 455,18 Grosseto collina interna Oilseeds 3,013 553,45 Grosseto collina litoranea Oilseeds 2,961 543,90 Grosseto pianura Oilseeds 3,040 558,41 Perugia montagna interna Oilseeds 2,964 544,45 Perugia collina interna Oilseeds 3,003 551,61 Terni montagna interna Oilseeds 3,837 704,80 Terni collina interna Oilseeds 3,103 569,98 Pesaro Urbino montagna interna Oilseeds 2,979 547,20 Pesaro Urbino collina interna Oilseeds 3,005 551,98 Pesaro Urbino collina litoranea Oilseeds 3,066 563,18 Ancona montagna interna Oilseeds 3,099 569,24 Ancona collina interna Oilseeds 3,122 573,47 Ancona collina litoranea Oilseeds 3,160 580,45 Macerata montagna interna Oilseeds 3,075 564,84 No L 169/ 12 | EN Official Journal of the European Communities 19 . 7. 95 Member State Region Reference Yield(tonnes/Ha) Projected Reference amount (ECU/Ha) Macerata collina interna Oilseeds 3,218 591,10 Macerata collina litoranea Oilseeds 3,207 589,08 Ascoli Piceno montagna interna Cereals 3,446 324,75 Ascoli Piceno collina interna Oilseeds 3,054 560,98 Ascoli Piceno collina litoranea Oilseeds 3,067 563,37 Viterbo collina interna Oilseeds 3,027 556,02 Viterbo pianura Oilseeds 3,239 594,96 Rieti montagna interna Oilseeds 3,352 615,72 Rieti collina interna Oilseeds 3,186 585,23 Roma montagna interna Oilseeds 3,016 554,00 Roma collina interna Oilseeds 3,114 572,00 Roma collina litoranea Oilseeds 3,138 576,41 Roma pianura Oilseeds 3,133 575,49 Latina montagna interna Oilseeds 2,662 488,97 Latina collina interna Oilseeds 3,637 668,07 Latina collina litoranea Cereals 4,697 442,64 Latina pianura Oilseeds 3,398 624,17 Frosinone montagna interna Oilseeds 2,401 441,03 Frosinone collina interna Oilseeds 3,305 607,08 L'Aquila montagna interna Oilseeds 3,038 558,04 Teramo montagna interna Oilseeds 2,849 523,32 Teramo collina interna Oilseeds 3,003 551,61 Teramo collina litoranea Oilseeds 3,104 570,16 Pescara montagna interna Cereals 3,323 313,16 Pescara collina interna Oilseeds 2,976 546,65 Pescara collina litoranea Oilseeds 3,108 570,90 Chieti montagna interna Cereals 2,443 230,23 Chieti collina interna Oilseeds 2,850 523,51 Chieti collina litoranea Oilseeds 3,098 569,06 Campobasso montagna interna Oilseeds 2,875 528,10 Campobasso collina interna Oilseeds 2,981 547,57 Campobasso collina litoranea Oilseeds 2,983 547,94 Isernia montagna interna Cereals 3,005 283,19 Isernia collina interna Cereals 3,788 356,98 Caserta montagna interna Oilseeds 4,000 734,75 Caserta collina interna Oilseeds 2,712 498,16 Caserta collina litoranea Oilseeds 3,237 594,59 Caserta pianura Oilseeds 3,176 583,39 Benevento collina interna Oilseeds 2,763 507,53 Benevento montagna interna Oilseeds 2,941 540,22 Napoli collina interna Oilseeds 3,560 653,92 Napoli collina litoranea Cereals 5,316 500,98 Napoli pianura Cereals 8,209 773,61 Avellino montagna interna Oilseeds 2,901 532,87 Avellino collina interna Cereals 3,809 358,96 Salerno montagna interna Cereals 1,842 173,59 Salerno collina interna Oilseeds 3,760 690,66 Salerno collina litoranea Cereals 2,087 196,68 Salerno pianura Oilseeds 3,656 671,56 Foggia montagna interna Oilseeds 2,898 532,32 Foggia collina interna Oilseeds 2,897 532,14 Foggia collina litoranea Cereals 2,485 234,18 Foggia pianura Oilseeds 2,901 532,87 Bari collina interna Oilseeds 2,916 535,63 Bari pianura Cereals 1,535 144,66 Taranto collina litoranea Oilseeds 3,121 573,29 Taranto pianura Oilseeds 2,783 511,20 Brindisi collina litoranea Cereals 1,154 108,75 Brindisi pianura Oilseeds 3,970 729,24 Lecce pianura Oilseeds 3,637 668,07 Potenza montagna interna Cereals 1,611 151,82 Potenza montagna litoranea Cereals 1,601 150,88 Potenza collina interna Oilseeds 2,458 451,50 Matera montagna interna Oilseeds 2,444 448,93 Matera collina interna Oilseeds 2,508 460,69 Matera pianura Oilseeds 2,788 512,12 Cosenza montagna interna Oilseeds 4,000 734,75 19 . 7. 95 EN Official Journal of the European Communities No L 169/ 13 Member State Region Reference Yield (tonnes/Ha) Projected Reference amount (ECU/Ha) Cosenza montagna litoranea Cereals 1,632 153,80 Cosenza collina interna Oilseeds 2,758 506,61 Cosenza collina litoranea Cereals 1,451 136,74 Cosenza pianura Oilseeds 3,185 585,04 Catanzaro montagna interna Oilseeds 3,375 619,94 Catanzaro collina interna Cereals 2,074 195,45 Catanzaro collina litoranea Cereals 1,861 175,38 Catanzaro pianura Cereals 1,664 156,81 Reggio Calabria montagna interna Cereals 1,702 160,40 Reggio Calabria montagna litoranea Cereals 1,612 151,91 Reggio Calabria collina litoranea Cereals 1,697 159,92 Reggio Calabria pianura Cereals 2,678 252,37 Trapani collina interna Cereals 1,706 160,77 Trapani collina litoranea Cereals 1,606 151,35 Trapani pianura Cereals 1,606 151,35 Palermo montagna interna Cereals 1,918 180,75 Palermo montagna litoranea Cereals 1,610 151,73 Palermo collina interna Cereals 1,584 149,27 Palermo collina litoranea Cereals 1,556 146,64 Palermo pianura Cereals 1,507 142,02 Messina montagna interna Cereals 1,278 120,44 Messina montagna litoranea Cereals 1,222 115,16 Messina collina litoranea Cereals 1,289 121,47 Agrigento montagna interna Cereals 1,669 157,29 Agrigento collina interna Cereals 1,512 142,49 Agrigento collina litoranea Cereals 1,333 125,62 Agrigento pianura Cereals 1,667 157,10 Caltanissetta collina interna Cereals 1,333 125,62 Caltanissetta collina litoranea Cereals 1,080 101,78 Caltanissetta pianura Cereals 1,027 96,78 Enna montagna interna Cereals 1,100 103,66 Enna collina interna Oilseeds 2,397 440,30 Catania montagna interna Oilseeds 2,922 536,73 Catania montagna litoranea Cereals 5,000 471,20 Catania collina interna Oilseeds 2,326 427,25 Catania collina litoranea Oilseeds 2,575 472,99 Catania pianura Oilseeds 2,509 460,87 Ragusa collina interna Cereals 2,200 207,33 Ragusa collina litoranea Cereals 2,584 243,51 Ragusa pianura Cereals 3,590 338,32 Siracusa collina interna Cereals 1,362 128,35 Siracusa collina litoranea Oilseeds 2,700 495,95 Siracusa pianura Oilseeds 2,625 482,18 Sassari montagna interna Cereals 1,750 164,92 Sassari collina interna Cereals 1,667 157,10 Sassari collina litoranea Cereals 1,752 165,11 Sassari pianura Oilseeds 3,999 734,56 Nuoro montagna interna Cereals 1,350 127,22 Nuoro collina interna Cereals 1,536 144,75 Nuoro collina litoranea Cereals 1,772 166,99 Cagliari collina interna Oilseeds 4,000 734,75 Cagliari collina litoranea Oilseeds 4,000 734,75 Cagliari pianura Oilseeds 3,904 717,11 Oristano collina interna Oilseeds 2,991 549,41 Oristano pianura Oilseeds 4,000 734,75 Luxembourg : Oilseeds 2,700 495,95 Nederland : 1 Cereals 7,110 670,04 2 Cereals 5,060 476,85 Osterreich : Oilseeds 2,74 503,30 No L 169/ 14 EN Official Journal of the European Communities 19 . 7. 95 Member State Region Reference Yield (tonnes/Ha) Projected Reference amount (ECU/Ha) Portugal : Segueiro 1 Cereals 1,800 169,63 2 Cereals 1,400 131,93 3 Cereals 2,500 235,60 4 Cereals 4,000 376,96 5 ^ Cereals 3,500 329,84 6 Cereals 3,000 282,72 7 Cereals 1,000 94,24 Madeira Cereals 2,000 188,48 Azores Cereals 3,800 358,1 1 Regadio 1 Cereals 10,000 942,39 2 Cereals 8,500 801,03 3 Cereals 8,000 753,91 4 Cereals 7,000 659,67 5 Cereals 5,000 471,20 6 Cereals 3,000 282,72 Madeira Cereals 4,500 424,08 Suomi : Oilseeds 1,59 292,06 Sverige : Zone 1 Oilseeds 2,674 491,18 Zone 2 Oilseeds 2,259 414,95 Zone 3 Cereals 4,147 390,81 Zone 4 Cereals 3,626 341,71 Zone 5 Cereals 2,875 270,94 United Kingdom : England Oilseeds 3,080 565,75 Wales Oilseeds 3,140 576,78 Northern Ireland Oilseeds 2,920 536,36 Scotland (LFA) Oilseeds 2,840 521,67 Scotland (remainder) Oilseeds 3,450 633,72